Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 7/27/22 in which Claims 1-5, 8, 9, 11, 21-27 are pending of which Claims 6, 7, 10 are cancelled and Claims 23-27 are new.
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
3.	Applicant’s arguments, see pages 15-16, filed 7/27/22, with respect to Claims 1-5, 8, 9, 11 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-5, 8, 9, 11 have been withdrawn. 
Allowable Subject Matter
4.	Claims 1-5, 8, 9, 11, 21-27 allowed.
5.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 21, 22, Zheng teaches an irregular-shaped edge is a curved line where the irregular edge divides the display region and the non-display region. Lin teaches four vertices to form a rectangle area to define the total area of a pixel unit where the coordinate values of each of the vertices may be determined based on the cutting line and the opening area of each sub-pixel in the edge display area is set so that the ratio of the area of the opening area of the subpixel to the total area of the sub-pixel. Shu teaches a ratio of an opening area of the subpixel in the irregular pixel and the opening area of the subpixel of the same color in the regular pixel and using the light intensity obtained by dividing the original light intensity of each subpixel in each irregular pixel by its remaining ratio and multiplying it by the minimum remaining ratio in the irregular pixel as the actual light intensity of the corresponding subpixel. Zheng 2 teaches the curvature of the arc may determine the number of pixels that are indented between adjacent pixel rows and between adjacent pixel columns and the curvature of the arc may be inversely related to the radius of the circle corresponding to the arc. With respect to Claim 1, neither Zheng, Lin, Shu or Zheng 2 teach wherein: the light-emitting region of the edge sub-pixel is a rectangular region defined by four vertices comprising a first vertex, a second vertex, a third vertex, and a fourth vertex connected sequentially, and the two-dimensional coordinate system of the plane of the sub-pixels of the display screen has a horizontal axis in an extension direction of a side connecting the first vertex and the second vertex, and a vertical axis in an extension direction of a side connecting the first vertex and the fourth vertex; the coordinate values of the intersection point comprises coordinate values of a first intersection point and coordinate values of a second intersection point; the area of the first region is an area of a region in the rectangular region of the edge sub- pixel on a side of a line connecting the first intersection point and the second intersection point facing towards the display region of the display screen; the first intersection point is located on a side connecting the first vertex and the fourth vertex, the second intersection point is located on a side connecting the second vertex and the third vertex, the first region is a trapezoidal region defined by the first intersection point, the second intersection point, the third vertex and the fourth vertex, and according to the coordinate values of each vertex and the coordinate values of the intersection points, the area ratio coefficient of the edge sub-pixel is calculated as follows: S'=(|y4-ya|+|y3-yb|)*|x3-x4|/2, S=|x2-x1|*|y3-y2|, and  α = S’/S, wherein x1 is a horizontal coordinate value of the first vertex, x2 is a horizontal coordinate value of the second vertex, x3 is a horizontal coordinate value of the third vertex, x4 is a horizontal coordinate value of the fourth vertex, y2 is a vertical coordinate value of the second vertex, y3 is a vertical coordinate value of the third vertex, y4 is a vertical coordinate value of the fourth vertex, ya is a vertical coordinate value of the first intersection point, yb is a vertical coordinate value of the second intersection point, S' is the area of the first region, S is the area of the light-emitting region, and α is the area ratio coefficient; Page 3 of 17 KILPATRICK TOWNSEND 76323072 1Appl. No. 16/342,525Attorney Docket No.: 104703-1133461Amdt. dated July 27, 2022Response to Office Action of June 22, 2022or, the first intersection point is located on a side connecting the third vertex and the fourth vertex, and the second intersection point is located on the side connecting the second vertex and the third vertex, the first region is a triangular region defined by the first intersection point, the second intersection point, and the third vertex, and according to the coordinate values of each vertex and the coordinate values of the intersection points, the area ratio coefficient of the edge sub-pixel is calculated as follows: S'=|y3-yb|*|x3-xa|/2, S=|x2-x1|*|y3-y2|, and  α = S’/S wherein x1 is a horizontal coordinate value of the first vertex, x2 is the horizontal coordinate value of the second vertex, x3 is the horizontal coordinate value of the third vertex, y2 is the vertical coordinate value of the second vertex, y3 is the vertical coordinate value of the third vertex, xa is a horizontal coordinate value of the first intersection point, yb is the vertical coordinate value of the second intersection point, S' is the area of the first region, S is the area of the light-emitting region, and α is the area ratio coefficient; and or, the first intersection point is located on the side connecting the first vertex and the fourth vertex, the second intersection point is located on a side connecting the first vertex and the second vertex, the first region is a triangular region defined by the first intersection point, the second intersection point, and the first vertex, and according to the coordinate values of each vertex and the coordinate values of the intersection points, the area ratio coefficient of the edge sub-pixel is calculated as follows: S'=|ya-y1| *|xb-x1|/2, S=|x2-x1|*|y3-y2|, and  α = S’/SPage 4 of 17KILPATRICK TOWNSEND 76323072 1Appl. No. 16/342,525Attorney Docket No.: 104703-1133461Amdt. dated July 27, 2022Response to Office Action of June 22, 2022 wherein x1 is the horizontal coordinate value of the first vertex, x2 is the horizontal coordinate value of the second vertex, y1 is a vertical coordinate value of the first vertex, y2 is the vertical coordinate value of the second vertex, y3 is the vertical coordinate value of the third vertex, ya is the vertical coordinate value of the first intersection point, xb is a horizontal coordinate value of the second intersection point, S' is the area of the first region, S is the area of the light-emitting region, and α is the area ratio coefficient; and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694    


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694